                                   Case 2:20-cv-01814-MCE-DB Document 4 Filed 09/23/20 Page 1 of 2

                               1   JEFFREY A. COHEN, [State Bar 149615]
                                   jcohen@cohenblg.com
                               2   JARED C. XU [State Bar 314646]
                                   jxu@cohenblg.com
                               3   COHEN BUSINESS LAW GROUP
                                   10990 WILSHIRE BLVD, Suite 1025
                               4   Los Angeles, CA 90024
                                   Telephone: (310) 469-9600
                               5   Fax: (310) 469-9610
                               6   Attorneys for Defendant, JAMES ERIC KIRKLAND
                               7

                               8                      UNITED STATES DISTRICT COURT
                               9                    EASTERN DISTRICT OF CALIFORNIA
                          10       GEORGE BENNETT, an individual,          Case No. 2:20−CV−01814−MCE−DB
                                   STACY BINNS, an individual, JACOB
                          11       BRANDON, an individual, JOHN            STIPULATION AND ORDER FOR
                                   BRANDON, an individual, and             REMAND TO STATE COURT
                          12       MATTHEW CLARK, and individual,
                          13                  Plaintiffs,                  Assigned to Hon. Morrison C.
                                                                           England, Jr.
                          14            vs.
                          15       MATT BURWELL, an individual,             Hearing Date and Time: TBD
                                   DAVID FRANCO, an individual,
                          16       JAMES ERIC KIRKLAND, an
                                   individual, ROBER LIND, an individual,
                          17       JAMES MCCOY, an individual, PHILIP
                                   NORTHCUTT, an individual, NHI
                          18       L.L.C., a limited liability company, and
                                   SIERRA GOLD HEMP, LLC, a limited
                          19       liability company,
                          20                  Defendants.
                          21

                          22            TO THE HONORABLE COURT, AND TO ALL PARTIES AND
                          23       THEIR COUNSEL OF RECORD:
                          24            WHEREAS, Plaintiffs filed their Complaint on December 27, 2019;
                          25            WHEREAS, Defendant JAMES ERIC KIRKLAND filed a notice of
                          26       removal on September 8, 2020;
                          27
                          28
COHEN                                                                  1
BUSINESS LAW GROUP
A PROFESSIONAL CORPORATION
 LOS ANG ELE S | EL SEG UNDO
       C AL IF ORN I A                               STIPULATION AND ORDER TO REMAND
                               Case 2:20-cv-01814-MCE-DB Document 4 Filed 09/23/20 Page 2 of 2

                          1          WHEREAS, an additional party was served with process before the filing of
                          2    the notice of removal not to Defendant JAMES ERIC KIRKLAND’s knowledge;
                          3          WHEREAS, Plaintiff and Defendant JAMES ERIC KIRKLAND have now
                          4    reached an agreement to withdraw the removal in exchange for an extension of
                          5    time to provide responsive pleadings in the state court matter;
                          6          THEREFORE, Plaintiffs and Defendant JAMES ERIC KIRKLAND hereby
                          7    stipulate and agree that this case be remanded back to the Superior Court of
                          8    California, County of Nevada.
                          9
                               By: /S/ Craig Diamond                         By: /S/ Jared C. Xu
                        10     Craig Diamond, Esq. (SBN 89361)               Jeffrey A. Cohen, Esq. (SBN
                        11      E-mail: cdiamond@diamondbaker.com            149615)
                               Fran Cole, Esquire                             Email: jcohen@cohenblg.com
                        12      E-mail: fcole@diamondbaker.com               Jared Xu, Esq. (SBN 314646)
                        13     Diamond Baker Mitchell Cole, LLP                Email: jxu@cohenblg.com
                               149 Crown Point Ct., Ste. B                   Cohen Business Law Group, apc
                        14     Grass Valley, CA 95945                        10990 Wilshire Blvd., Ste 1025
                                                                             Los Angeles, CA 90024
                        15     Telephone: (530) 272-9977
                                                                             Attorneys for Defendant James Eric
                        16     Attorneys for Plaintiffs                      Kirkland
                        17

                        18
                                                                     ORDER
                        19
                                     Based upon the Stipulation set forth above, IT IS HEREBY ORDERED that
                        20
                               Case No. 2:20−CV−01814−MCE−DB (GEORGE BENNETT et al. v. MATT
                        21
                               BURWELL et al.) is remanded to the Superior Court of California, County of
                        22
                               Nevada.
                        23
                                     IT IS SO ORDERED.
                        24
                               Dated: September 22, 2020
                        25

                        26

                        27
                        28

                                                                        2
COHEN
BUSINESS LAW GROUP
A PROFESSIONAL CORPORATION                          STIPULATION AND ORDER TO REMAND
 LOS ANG ELE S | EL SEG UNDO
       C AL IF ORN I A
